DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 11-18, 21 and 24 in the reply filed on 5/18/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden of search.  This is not found persuasive because the groups are classified in different classes and subclasses and thus would require additional search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18, 21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9-10 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Hanks (US 2017/348919).
	Regarding claim 1, Hanks teaches a processing device (figure 4 #490) comprising a base (figure 5 #400) with a channel (430) having a channel width and height (figure 4). Hanks further teaches a support structure (figure 7 #100) that extends within and along the length of the channel configured to conform to each of the hat portions and to retain a cross- sectional shape of each of the hat portions when a corresponding one of the pre-cured composite stringers is supported by the post-forming processing device (paragraph 27 and seen in figure 7) and a cover (550) attached to the base such that the stringer is between the two (figure 7). It is noted that any size stringer can be used for the device and therefore a stringer can be used that has a smaller width and height of the hat portions in regard to the channel.

	Regarding claim 2, Hanks teaches that he support structure is formed from an elastic material configured to change shape when conforming to each of the hat portions (paragraph 21).

	Regarding claim 3, Hanks teaches that the support structure (100) is attached to the base (400) at side wails of the channel (430) (as seen in figures 5-6).

	Regarding claim 4, Hanks teaches that the support structure is flexible (paragraph 21) and therefore would be able to plastically deform and must be made of a plastically deformable material.

	Regarding claim 5, Hanks teaches that the support structure is co- formed with the corresponding one of the pre-cured composite stringers (paragraph 27 and figures 5-7).

	Regarding claim 7, Hanks teaches that the support structure is removable from the base (paragraph 33).

	Regarding claim 9, Hanks teaches a flexible insert (120), positioned with the channel and under the support structure (130).

	Regarding claim 10, Hanks teaches that the cover is compressed onto the base (paragraph 27) and thus would create a seal.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanks (US 2017/348919).
Regarding claim 6, the teachings of Hanks are disclosed above.
Hanks does not teach that the support structure comprises support flanges extending over a support surface of the base and outside the channel.
It would have been obvious to one of ordinary skill in the art to include a support surface anywhere it was desired to support the components of the device or the stringer portions. This would ensure that the device and product were not damaged in production and thus increase efficiency of the process and decrease cost. Therefore it would have been obvious to have flanges or components over the support surface and outside the channel and this is a duplication/rearrangement of parts and would not produce any new or unexpected results.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanks (US 2017/348919) in view of Register (US 2019/0176410).
Regarding claim 8, the teachings of Hanks are disclosed above.
Hanks does not teach that the base comprises a pass through fluidically coupled with the channel and configured to control pressure inside the channel.
Register teaches a base that comprises a pass through (204) that is coupled with a channel (212) and figured to control pressure inside the channel (paragraph 26).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Hanks such that the base comprises a pass through fluidically coupled with the channel as taught by Register as doing such would allow the user to control pressure inside the channel (paragraph 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748